PER CURIAM:
In this reciprocal discipline case, the Board on Professional Responsibility recommends that this court publicly censure respondent Robert G. Whiteman based on his December 9, 1996 censure by the Supreme Court of the State of New York, Appellate Division, Second Judicial Department. Respondent’s New York censure resulted from his failure to properly distribute settlement proceeds to a medical consultant hired by the firm for assistance in the litigation. This misconduct was found to be the result of a mistaken judgment that the obligation to the medical consultant was a general firm obligation rather than a fiduciary duty. The New York court did not find that respondent committed misappropriation. That court considered as mitigating factors the fact that respondent eventually paid the consultant in full with interest, respondent’s considerable community service, and respondent’s lack of any prior disciplinary history.
■ Bar Counsel has informed this court that he takes no exception to the Board’s report and recommendation. Respondent has not filed any opposition to the Board’s report and recommendation. Given the limited scope of our review and the presumption in favor of identical reciprocal discipline, we adopt the Board’s recommendation. See In re Goldsborough, 654 A.2d 1285 (D.C.1995); In re Zilberberg, 612 A.2d 832, 834 (D.C.1992). Accordingly, it is
ORDERED that Robert G. Whiteman be, and hereby is, censured.

So ordered.